FILED
                            NOT FOR PUBLICATION                             APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50015

               Plaintiff - Appellee,             D.C. No. 2:91-cr-00777-WDK

  v.
                                                 MEMORANDUM *
DON BOGARD, AKA Michael R. Staten,
AKA Larry Donnell Bogard, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    William D. Keller, District Judge, Presiding

                              Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Don Bogard appeals from the district court's order denying his motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bogard contends that the district court erred by failing to reduce his sentence

based upon Amendment 709 of the United States Sentencing Guidelines. The

district court did not err by concluding that such a reduction would be inconsistent

with applicable policy statements issued by the Sentencing Commission. See

United States v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009) (per curiam);

U.S.S.G. § 1B1.10(a)(2)(A), (c); see also United States v. Marler, 527 F.3d 874,

878 n.1 (9th Cir. 2008) (noting that Amendment 709 does not apply retroactively).

      AFFIRMED.